Citation Nr: 0721221	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  00-14 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a throat disorder as a result of 
medical treatment.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a nervous disorder as a result of 
medical treatment.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD). 

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

5.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left 
shoulder disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a low back 
disorder.

8.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a skin 
disorder.

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to a rating in excess of 20 percent for left 
ulnar neuropathy.

11.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left epicondylectomy.

12.  Entitlement to a rating in excess of 10 percent for neck 
spasms.

13.  Entitlement to a compensable rating for hemorrhoids.

14.  Entitlement to a compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to October 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In a January 1998 
rating decision the RO denied reopening a claim for 
entitlement to service connection for a left shoulder 
disorder and denied entitlement to a compensable rating for 
the residuals of a left medial epicondylectomy with slight 
reduction in hand grip and forearm strength.

In an August 1999 rating decision the RO established service 
connection and assigned a 20 percent rating for left ulnar 
neuropathy effective from June 4, 1999, and granted an 
increased 10 percent rating for the residuals of a left 
medial epicondylectomy effective from February 18, 1997.  As 
higher schedular evaluations for these disabilities are 
possible, the issues of entitlement to increased ratings 
remain before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  

In a February 2001 rating decision the RO assigned an 
increased 10 percent rating for hemorrhoids effective from 
September 25, 1998, a temporary total rating from October 30, 
1998, and a 0 percent rating from December 1, 1998.  The 
veteran expressed disagreement with the final rating 
evaluation of his service-connected hemorrhoid disability by 
correspondence dated in March 2001.  

The issues concerning whether new and material evidence was 
received to reopen a claim for entitlement to service 
connection for a back disorder and entitlement to a 
compensable rating for bilateral hearing loss were denied in 
a November 2004 rating decision.  The issues of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a throat disorder as a result of medical treatment, 
whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a skin 
disorder, and entitlement to a rating in excess of 10 percent 
for neck spasms were denied in a March 2005 rating decision.  
The Board finds the issues as listed on the title page of 
this decision have been appropriately developed for appellate 
review.

In March 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board notes 
that during his March 2007 hearing the veteran discussed 
matters related to service connection claims for PTSD and 
hypertension and a compensation claim for a nervous disorder 
as a result of VA treatment.  He filed a notice of 
disagreement from a July 2006 rating decision as to these 
issues in March 2007.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As these issues have not been properly addressed in 
a statement of the case, they must be remanded for 
appropriate development.

The issues of entitlement to service connection for left 
shoulder and skin disorders, whether new and material 
evidence was received to reopen claims for entitlement to 
service connection for PTSD and hypertension, and entitlement 
to compensation for a nervous disorder as a result of VA 
treatment are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence demonstrates a throat or additional throat 
disability as a result of VA treatment is not shown to have 
been proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor were any 
residual disabilities events not reasonably foreseeable.
3.  A February 1994 rating decision denied entitlement to 
service connection for a left shoulder disorder, a lumbar 
spine disorder, and eczema and dermatitis; the veteran did 
not appeal.

4.  Evidence added to the record since the February 1994 
rating decision as to the veteran's left shoulder disorder is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  Evidence added to the record since the February 1994 
rating decision as to the veteran's low back disability claim 
is either cumulative or redundant of the evidence of record 
or does not raise a reasonable possibility of substantiating 
the claim.

6.  Evidence added to the record since the February 1994 
rating decision as to the veteran's skin disorder is not 
cumulative or redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim.

7.  The veteran's service-connected left ulnar neuropathy is 
presently manifested by no more than moderate incomplete 
paralysis of a minor extremity.

8.  The veteran's service-connected residuals of a left 
epicondylectomy are presently manifested by no more than 
minor arm flexion limited to 110 degrees, including as a 
result of pain and dysfunction.

9.  The veteran's service-connected hemorrhoids are 
manifested by subjective complaints of pain and bleeding, but 
without objective evidence of large or thrombotic irreducible 
hemorrhoid, excessive redundant tissue, persistent bleeding, 
secondary anemia, or fissures.  

10.  The evidence demonstrates the veteran's service-
connected bilateral hearing loss is presently manifested by 
level I hearing acuity in the right ear and level II hearing 
acuity in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a throat 
disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).

2.  As new and material evidence has been received, the claim 
for service connection for a left shoulder disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  New and material evidence has not been received and a 
claim of entitlement to service connection for a low back 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

4.  As new and material evidence has been received, the claim 
for service connection for a skin disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The criteria for a rating in excess of 20 percent for 
left ulnar neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2006).

6.  The criteria for a rating in excess of 10 percent for the 
residuals of a left epicondylectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2006).

7.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

8.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2003, November 2003, October 2004, December 
2004, and January 2005.  Those letters generally notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any medical 
evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  Although the 
provided VCAA notice letters did not list the specific 
requirements necessary for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, the Court has held that 
VCAA notice was not required where there was no reasonable 
possibility that additional development will aid the 
claimant.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the July 2003 VCAA notice shows the veteran was 
informed, generally, of the basis for the denial in the prior 
decision concerning his back disorder and provided notice 
that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  VA correspondence dated in December 2004 
provided notice as to his skin disorders claim.  The Board 
finds the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, there has been compliance with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

1151 Claim

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation for an additional 
throat disorder was received in March 2003.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2005).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this case, the veteran contends that he sustained injuries 
to the esophagus during attempts at intubation for a 
scheduled shoulder surgery in August 1999.  VA hospital 
records show intubation was discontinued after several 
unsuccessful attempts and the surgery was canceled.  At his 
video conference hearing in March 2007 the veteran stated he 
had been told that his esophagus was irregular now as a 
result of the 1999 treatment.  He stated his belief that his 
snoring and acid reflux were incurred as a result of this 
act.

VA hospital records dated in August 1999 show that multiple 
unsuccessful attempts were made to intubate the veteran prior 
to left shoulder surgery.  It was noted intubation was 
difficult due to the veteran's smoking history and previous 
gland recision.  The procedure was discontinued and the 
veteran was discharged home in stable condition.  VA 
treatment records include diagnoses of gastroesophageal 
reflux disease without opinion as to etiology.  Treatment 
records dated in December 2004 show the veteran reported a 
seven year history of snoring and nasal congestion.  He 
stated he had gained weight about seven years earlier, but 
that his weight had been relatively stable since then.  The 
diagnoses included snoring and nasal congestion.  The veteran 
was advised to lose weight to improve his snoring.  

VA examination in February 2005 revealed the veteran's 
pharynx, larynx, and epiglottis were within normal limits.  
The examiner stated there were no residuals of a failed 
intubation noted upon physical examination.  The Board notes 
the veteran also complained of submandibular spasms and dry 
mouth, but that service connection was previously established 
for spasms of the neck muscle and for dry mouth in a 
September 1999 rating decision.  
Based upon the evidence of record, the Board finds that it is 
not demonstrated that a throat or additional throat 
disability as a result of VA treatment is shown to have been 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor were any 
residual disabilities events not reasonably foreseeable.  
Service connection was previously established for dry mouth 
and submandiular spasms and the February 2005 VA examiner's 
opinion is persuasive that there are no present throat 
disabilities as a result of the intubation problems in August 
1999.  

Although the veteran may believe he has present throat 
problems as a result of VA treatment, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation.  Grottveit, 5 Vet. 
App. 91.  There is no competent evidence of any present 
throat disability due to the failed intubation and no 
competent evidence demonstrating that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider or that VA furnished hospital care, 
medical or surgical treatment, or examination without the 
veteran's informed consent.  Therefore, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claim for a left shoulder disorder in August 1998.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a February 1994 rating decision the RO denied entitlement 
to service connection for a left shoulder disorder.  The RO, 
in essence, found there was no evidence of a chronic left 
shoulder disability as a result of service.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence received since the February 1994 decision 
includes additional statements from the veteran concerning 
his left shoulder disorder and VA medical evidence providing 
diagnoses of a chronic left shoulder disability.  This 
evidence is neither cumulative nor redundant and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although the new evidence 
includes medical opinion adverse to the veteran's claim, the 
applicable law prior to August 29, 2001, does not require the 
evidence raise a reasonable possibility of substantiating the 
claim.  The evidence in this case contributes to a more 
complete picture of the veteran's claim; therefore, the claim 
must be reopened and re-adjudicated on the merits.

New and Material Evidence Claims on or after August 29, 2001

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In February 1994 rating decision claims for entitlement to 
service connection for a lumbar spine (spinal) disorder and 
eczema and dermatitis were denied.  It was noted, in essence, 
that treatment in service for back pain and skin disorders 
were for acute disorders and that there was no evidence of a 
present disability.  The veteran did not appeal these 
decisions and they became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

In March 2003, the veteran requested that his claims for 
service connection for a lumbar spine disorder and a skin 
disorder be reopened.  Evidence added to the record since the 
February 1994 rating decision includes VA and private 
treatment records and the veteran's statements expressing his 
opinions as to etiology.  No medical evidence indicating a 
present back disability was received.  Social Security 
Administration (SSA) records show the veteran complained of 
back pain; however, there is no evidence of treatment or 
diagnosis of a present back disorder.  Private treatment 
records dated in December 2000 included diagnoses of nummular 
eczema to the left ankle and tinea cruris without opinion as 
to etiology.  In an August 2002 statement the veteran's 
private physician stated that the likelihood that the 
veteran's skin disorder was caused by exposure to cleaning 
compounds during service could not be ruled out.  VA 
treatment records dated in September 2003 included diagnoses 
of psoriasis and possible dyshidrosis.  At his hearing in 
March 2007 the veteran described having received chemical 
burns during active service and stated that he had 
experienced intermittent rashes to various parts of his body 
which he believed was a result of his injury in service.  

Regarding the lumbar spine, based upon a comprehensive 
review, the Board finds the evidence added since the last 
final rating decision as to the veteran's back disability 
claim is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
that claim.  The basis of the prior denial of the veteran's 
claim was that there was no evidence of a chronic back 
disability.  The veteran's statements and the additional 
medical reports received do not raise a reasonable 
possibility of substantiating the claim as to this matter.  
As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
this appeal must be denied.

Concerning the skin disorder, that the evidence received in 
support of the veteran's claim concerning service connection 
for a skin disorder is new and material.  The August 2002 
statement of the veteran's private physician indicating that 
the veteran's skin disorder may have been caused by exposure 
to cleaning compounds during service is sufficient to reopen 
the claim.  There is no evidence, however, that the private 
physician reviewed the service medical records in conjunction 
with that opinion.  An undated service medical report noted 
the veteran had numerous medical visits for eczema chemical 
irritation and provided a diagnosis of eczematous dermatitis 
probably secondary to irritation from aircraft cleaning 
agents.  Therefore, this matter is addressed in the remand 
section of this decision.
Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Rating in Excess of 20 percent for Left Ulnar Neuropathy
Background

Service medical records dated in October 1992 show the 
veteran had progressive ulnar nerve symptoms at the level of 
the left elbow over five years after a fall on the flight 
deck of his ship.  An October 1992 operation report noted he 
underwent left ulnar nerve decompression and medial 
epicondylectomy.  Records show the veteran is right hand 
dominant.

On VA examination in December 1993 the veteran complained of 
continued problems with numbness and tingling in the left 
upper extremity subsequent to the October 1992 surgery.  The 
examiner noted there was decreased range of motion to the 
left elbow with extension limited at 10 degrees and normal 
flexion to 145 degrees.  There was no evidence of tenderness, 
atrophy, or edema.  There was decreased 4+/5 muscle strength 
of the let forearm and a slightly decreased left hand grip 
strength.  The diagnoses included slightly decreased range of 
motion of the left elbow secondary to surgery with decreased 
strength and decreased grip.

VA examination in August 1997 revealed no obvious atrophy to 
the left upper extremity.  The veteran dressed and undressed 
with ease and climbed on and off the table without aid.  
Strength and grip were normal.  It was noted he claimed to be 
unable to completely extend his arm when it hung by his side 
in the supinated position and there appeared to be about a 14 
degree loss of extension, but that extension was normal or 
zero degrees when he extended the arm in a pronated position.  
There was no evidence of deformity, swelling, redness, or 
tenderness to the elbow and the veteran was able to pronate 
and supinate to 80 degrees.  Flexion of the left elbow was to 
120 degrees.  Sensation and reflexes were normal.  X-rays 
revealed no recent fracture or dislocation.  There was a bony 
density noted about the medial epicondyle of the left 
humerus.  The diagnoses included status post removal of the 
left medial epicondyle in 1992 for chronic pain.  

VA treatment reports dated in December 1998 show an 
electromyography (EMG) study of the left upper extremity 
revealed no evidence of entrapment neuropathy of the 
ulnar/median nerves or peripheral neuropathy.  There were 
minimal abnormal findings involving the dorsal rami only.  

A May 1999 VA X-ray study of the shoulder revealed 
degenerative changes about the acromioclavicular joint that 
might possibly cause impingement.

On VA examination in June 1999 the veteran complained of 
ulnar neuropathy over the elbow which caused weakness in the 
intrinsic hand muscles and decreased hand strength.  It was 
noted he stated he had not worked in a year, but that he 
previously worked as a mechanic with some hindrance due to 
left arm weakness.  The examiner noted range of motion 
studies revealed limited left elbow active and passive 
modalities from 135 degrees of flexion to maximum extension 
at 20 degrees.  Pronation and supination were intact.  There 
was weakness to the ulnar enervated muscles, the flexor carpi 
ulnas and all intrinsic hand muscle sparing the APB.  Hand 
grip strength was reduced to 4/5.  There was preservation of 
dexterity, but decreased sensation in the ulnar nerve 
distribution.  The diagnoses included ulnar nerve neuropathy 
causing weakness and fatigability of the left hand of a 
moderate degree which was not prone to exacerbation and left 
elbow dysfunction post surgery with restricted range of 
motion with decreasing range of motion during flare-ups.  It 
was noted that it was not possible to predict the degree of 
restricted motion during these flare-ups.  
In an August 1999 rating decision the RO granted an increased 
10 percent rating for the residuals of a left medial 
epicondylectomy effective from February 18, 1997, and granted 
entitlement to a separate 20 percent rating for ulnar nerve 
neuropathy effective from June 4, 1999.  

At his personal hearing in September 1999 the veteran 
testified that his left elbow cracked when it was damp and 
cold and that he experienced episodes of hand numbness and 
pins and needles sensation in his arm.  He stated he was 
unable to lift anything heavy and that his activities were 
hindered because of his left arm disorder.  

On VA examination in April 2000 the veteran complained of 
left hand weakness and stated he was unable to work as a 
mechanic due to left upper extremity weakness.  The examiner 
noted range of motion studies revealed limited left elbow 
active and passive modalities from 135 degrees of flexion to 
maximum extension at 20 degrees.  Pronation and supination 
were preserved.  Neurological examination revealed decreased 
sensation in the ulnar distribution of the left hand and 
weakness of the flexor carpi ulnas and all intrinsic hand 
muscle sparing the median enervated nerve muscles.  Hand grip 
strength was reduced to 4/5.  There was preservation of 
dexterity.  It was noted he could handle a paperclip, a 
zipper, and eating utensils.  The diagnoses included ulnar 
nerve neuropathy status post ulnar release in 1992 with 
restricted range of motion of the elbow and weakness of the 
ulnar enervated muscle.  There was evidence of decreased 
endurance or fatigability of a mild to moderate degree with 
some sensory impairment.  There was no evidence of 
incoordination.  

VA examination in March 2004 revealed left extremity range of 
motion with extension to 0 degrees, flexion to 135 degrees, 
supination to 80 degrees, and pronation to 80 degrees.  The 
movements were non-painful.  Neurological examination 
revealed diminished sensation to the ulnar distribution with 
weakness of the flexor carpi ulnaris and all intrinsic hand 
muscles sparing the median nerve muscles.  Grip strength was 
4/5.  Dexterity was preserved.  It was noted the veteran 
complained the arm would fall asleep at times and that he 
dropped objects, but the examiner noted this was not the 
basis of his ulnar injury.  X-rays revealed traumatic loose 
bony fragments without evidence of degenerative joint 
disease.  The diagnoses included status post ulnar nerve 
release in 1992 with unrestricted left elbow range of motion, 
but with weakness of the ulnar and related muscles of the 
hand.  There was evidence of mild to moderate diminished 
endurance or fatigability and sensory impairment.  There was 
no incoordination noted at the time of the examination.  It 
was noted that the veteran was prone to flare-ups of the left 
elbow and left ulnar nerve disorders, but that it was not 
possible to predict any future dysfunction during flare-ups.  

At his hearing in March 2007 the veteran testified that he 
experienced problems with his left arm disorder.  He stated 
his arm would fall asleep and go numb approximately eight to 
ten times per week.  He complained of an intermittent 
twitching sensation in his fingers.  

Analysis

8516








Paralysis of: The Ulnar Nerve
Major
Minor

Complete; the "griffin claw" deformity, due 
to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of 
wrist weakened
60
50

Incomplete:

Severe
40
30

Moderate
30
20

Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected left ulnar neuropathy is 
presently manifested by no more than moderate incomplete 
paralysis of a minor extremity.  The medical evidence 
demonstrates the veteran has diminished sensation to the 
ulnar distribution with weakness of the flexor carpi ulnaris 
and all intrinsic hand muscles.  There is no evidence of a 
"griffin claw" deformity, atrophy in the dorsal interspace 
and thenar and hypothenar eminences, or loss of extension of 
ring and little fingers.  There is no evidence that the ulnar 
nerve disability is manifested by symptoms other than the 
presently rated neurological disorder nor that any higher 
alternative, "staged," or separate ratings are warranted.  
Therefore, the veteran's claim for entitlement to a rating in 
excess of 20 percent must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Rating in Excess of 10 percent for the Residuals of a Left 
Epicondylectomy

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings: Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).



5205
Elbow, ankylosis of:
Majo
r
Mino
r

Unfavorable, at an angle of less than 50° 
or with complete loss of supination or 
pronation
60
50

Intermediate, at an angle of more than 
90°, or between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
5206
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
5207
Forearm, limitation of extension of:
Majo
r
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
5208
Forearm, flexion limited to 100° and 
extension to 45 degrees 

20

20
5211
Ulna, impairment of: 



Major Minor Nonunion in upper half, with 
false movement: With loss of bone 
substance (1 inch (2 5 cms.) or more) and 
marked deformity 


40


30 

Without loss of bone substance or 
deformity 
30
20 

Nonunion in lower half 
20
20

Malunion of, with bad alignment 
10
10
5212
Radius, impairment of: 



Major Minor Nonunion in lower half, with 
false movement: With loss of bone 
substance (1 inch (2.5 cms.) or more) and 
marked deformity 
40
30

Without loss of bone substance or 
deformity 
30
20

Nonunion in upper half 
20
20

Malunion of, with bad alignment 
10
10
5213
Supination and pronation, impairment of:



Major Minor Loss of (bone fusion): 



The hand fixed in supination or 
hyperpronation 
40
30

The hand fixed in full pronation 
30
20

The hand fixed near the middle of the arc 
or moderate pronation

20

20

Limitation of pronation:



Motion lost beyond middle of arc 
30
20

Motion lost beyond last quarter of arc, 
the hand does not approach full pronation 

20

20

Limitation of supination: To 30º or less 
10
10

Note: In all the forearm and wrist 
injuries, codes 5205 through 5213, 
multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are 
to be separately rated and combined not to 
exceed rating for loss of use of hand.


38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 
5211, 5212, 5213 (2006).

 
38 C.F.R. § 4.71 (Plate I) (2006).
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).
As a preliminary matter, the Board notes the veteran's 
service-connected residuals of a left epicondylectomy has 
been assigned a 10 percent rating under the criteria of 
diagnostic code 5206 for limitation of arm flexion.  While 
the veteran's claim will be considered for possible 
alternative and separate ratings under other applicable 
diagnostic codes, the Board finds diagnostic code 5206 is 
appropriate for evaluation of the present appeal.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left 
epicondylectomy are presently manifested by no more than 
minor arm flexion limited to 110 degrees, including as a 
result of pain and dysfunction.  The March 2004 VA 
examination findings are considered to be persuasive as to 
the veteran's present level of disability.  There is no 
probative evidence of ankylosis, extension limited to 45 
degrees, malunion or nonunion of the radius or ulna, 
limitation of pronation, or limitation of supination of 
30 degrees or less.  X-rays at that time revealed no evidence 
for degenerative joint disease.  The criteria for any higher 
alternative or compensable separate ratings have not been 
met.  The Federal Circuit has held that if the veteran does 
not at least meet the criteria for a 0 percent rating under 
applicable diagnostic codes, there is no additional 
disability for which a rating may be assigned.  See Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of 
zero- percent ratings is consistent with requirement that 
service connection may be granted only in cases of currently 
existing disability).  Therefore, entitlement to a rating in 
excess of 10 percent for residuals of epicondylectomy is not 
warranted.  There is no evidence of any unusual circumstances 
for referral for an extraschedular rating consideration.  The 
preponderance of the evidence is against the claim.

Rating in Excess of 10 percent for Neck Spasms

791
5
Neoplasm, benign, any specified part of the endocrine 
system

Rate as residuals of endocrine dysfunction.
38 C.F.R. § 4.119, Diagnostic Code 7915 (2006).

Eleventh (Spinal Accessory, External Branch) Cranial Nerve.
821
1
Paralysis of:
Rating

  Complete
30

  Incomplete, severe
20

  Incomplete, moderate
10

Note: Dependent upon loss of motor function of 
sternomastoid and trapezius muscles.
831
1
Neuritis.
841
1
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8211, 8311, 8411 (2006).

In this case, the evidence shows that during active service 
in 1987 the veteran underwent a submandibular gland removal.  
VA examination in September 1999 noted he complained of a 
constant twitching in the muscles of the left side of his 
neck.  The examiner noted a mobile, non-tender scar the left 
side of the neck with vesiculations, twitching of the hyoid 
muscle of the left side, and mild spasms in the region.  The 
diagnoses included spasms of the muscles of the neck 
secondary to surgery.  At his Board hearing the veteran 
testified that he experienced episodes lasting up to three 
minutes of twisting and tightness in the neck when he yawned.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected neck spasms are manifested by no 
more that an incomplete, moderate neurologic disability.  
Therefore, entitlement to a rating in excess of 10 percent 
for neck spasms is not warranted.  There is no evidence of 
any unusual circumstances for referral for an extraschedular 
rating consideration.  The preponderance of the evidence is 
against the claim.

Compensable Rating for Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

In this case, on VA examination in April 2000 the veteran 
complained of intermittent bleeding once or twice per month 
without any pain.  Examination revealed mild external 
hemorrhoids that were not inflamed of thrombosed.  The 
diagnosis was hemorrhoids that were relatively asymptomatic.  

VA treatment records include an August 2003 report which 
noted the veteran's report of bright red blood in stool 
approximately two to three times per day.  He stated these 
symptoms had existed intermittently over the previous year.  
Subsequent reports note similar complaints.

VA examination in September 2003 included a diagnosis of 
hemorrhoids.  It was noted the veteran complained of 
occasional rectal bleeding.  The examiner noted that 
laboratory findings revealed hemoglobin of 15 in June 2003 
which indicated any rectal bleeding was not the variety that 
leads to anemia.  An inspection of he perianum was entirely 
normal.  

On VA examination in April 2006 the veteran complained of 
symptoms that waxed and waned with episodes of bleeding for 
up to two or three days and episodes when his hemorrhoids 
were quite painful and enlarged as to cause constipation.  He 
stated he used "Anusol" and  stool softener which were 
somewhat helpful, but did not follow a special diet.  It was 
noted he was continent of stool.  The examiner noted the 
sphincter was intact with a large, approximately one 
centimeter, friable hemorrhoid at the three o'clock position.  
It was noted there was currently no bleeding and laboratory 
data of record revealed no evidence of anemia.  The diagnosis 
was hemorrhoids with residuals as noted.  

At his hearing in March 2007 the veteran testified, in 
essence, that he had experienced problems with hemorrhoids 
since service.  He also stated he had no additional 
information to provide at that time. 

Based upon the evidence of record, the Board finds the 
veteran's service-connected hemorrhoids are manifested by 
subjective complaints of pain and bleeding.  There is no 
objective evidence of large or thrombotic irreducible 
hemorrhoid, excessive redundant tissue, persistent bleeding, 
secondary anemia, or fissures.  Therefore, entitlement to a 
compensable rating for hemorrhoids is not warranted.  There 
is no evidence of any unusual circumstances for referral for 
an extraschedular rating consideration.  The preponderance of 
the evidence is against the claim.

Compensable Rating for Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2006).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of a 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


In this case, service medical records show that upon 
separation examination in April 1992 an audiological 
evaluation revealed, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
40
LEFT
15
20
10
45
40

On VA authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
30
30
20
LEFT
10
10
45
40
26

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

VA treatment records dated in April 2006 show the veteran 
complained of bilateral hearing loss which was worse in his 
left ear.  It was noted an audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
40
55
34
LEFT
15
15
60
55
36

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner's conclusion was that the veteran had a 
bilateral, predominantly moderate to moderately severe, high 
frequency sensorineural hearing loss.  A June 2006 report 
noted the veteran would benefit from the use of hearing aids.  

At his hearing in March 2007 the veteran testified that he 
had problems at all of his previous jobs because of his 
hearing.  He stated he had been given hearing aids the 
previous year and that they seemed to help somewhat.  He 
complained that when a soft-spoken person was talking and he 
could not read their lips he could not hear them.  

Based upon the evidence of record, the Board finds a Roman 
Numeral designation of I for the right ear and a Roman 
Numeral II designation for the left ear is warranted.  The 
April 2006 VA examination findings are consistent with the 
other evidence of record and are considered to adequately 
represent the veteran's present level of disability.  
Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII.  There is no 
evidence of any unusual circumstances for referral for an 
extraschedular rating consideration.  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a throat disorder as a result of 
medical treatment is denied.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a left shoulder 
disorder; to this extent only the appeal is granted.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a back disorder; 
the appeal is denied.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a skin disorder; to 
this extent only the appeal is granted.

Entitlement to a rating in excess of 20 percent for left 
ulnar neuropathy is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a left epicondylectomy is denied.

Entitlement to a rating in excess of 10 percent for neck 
spasms is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claim or a skin disorder by correspondence 
during the course of this appeal.  An additional VCAA notice 
as to all elements of his claim was provided in March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran contends that his left shoulder 
disability was incurred during active service when he 
received surgical treatment for a left elbow injury in 
October 1992.  At a personal hearing in September 1999 he 
testified that he believed he incurred a left shoulder 
disorder when his arm was twisted during the procedure on his 
left elbow.  He stated he had only been given a local 
anesthetic and that he recalled hearing his shoulder pop.  He 
asserted he had gone into shock when his shoulder was injured 
and that the surgeon told him it was something that would 
require time to heal.  

As to the veteran's skin disorder claim, the evidence of 
record includes an August 2002 private physician's statement 
indicating that the veteran's skin disorder may have been 
caused by exposure to cleaning compounds during service.  An 
undated service medical report also noted the veteran had 
numerous medical visits for eczema chemical irritation and 
provided a diagnosis of eczematous dermatitis probably 
secondary to irritation from aircraft cleaning agents.  It is 
unclear if the private examiner reviewed the veteran's 
service medical records and no rationale for the opinion was 
provided.  Therefore, the Board finds that an additional VA 
medical opinion is required prior to appellate review.  

As a statement of the case has not been issued from the 
veteran's disagreement with the July 2006 rating decision 
which denied reopening service connection claims for PTSD and 
hypertension and denied entitlement to compensation for a 
nervous disorder as a result of VA treatment, the Board finds 
additional development of these issues is required.  
Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has (a) 
any present left shoulder disability as a 
result of active service to include as 
due to surgical treatment during active 
service or (b) any present chronic skin 
disabilities as a result of active 
service to include exposure to aircraft 
cleaning agents.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  The veteran should be provided a 
statement of the case on the issues of 
whether new and material evidence was 
received to reopen claims for 
entitlement to service connection for 
PTSD and hypertension and entitlement 
to compensation for a nervous disorder 
as a result of VA treatment.  The 
veteran and his representative should 
be apprised that to perfect the appeal 
on this issue for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


